Citation Nr: 1218201	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  09-05 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable disability evaluation for status-post excision of a ganglion cyst of the right wrist, for the period prior to May 15, 2007.

2.  Entitlement to an initial compensable disability evaluation for status-post excision of a ganglion cyst of the right wrist, for the period since May 15, 2007.

3.  Entitlement to an initial compensable disability evaluation for early loss of the medial joint space of the right knee, for the period prior to June 5, 2010.

4.  Entitlement to an increased disability evaluation for early loss of the medial joint space of the right knee, evaluated as 10 percent disabling from June 5, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from October 2004 to January 2006.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

This case was previously before the Board in May 2010, wherein it was remanded for additional due process considerations and development.  

Subsequently, in a December 2011 rating decision, the RO granted an increased, 10 percent evaluation for the Veteran's loss of the medial joint space of the right knee (right knee disability), effective June 5, 2010, and an increased 10 percent evaluation for the Veteran's status-post excision of a ganglion cyst of the right wrist, effective May 15, 2007.  See AB v. Brown, 6 Vet. App. 35 (1993).  

A review of the Veteran's Virtual VA file does not show any outstanding evidence for consideration.

The case was returned to the Board for appellate consideration.   



FINDINGS OF FACT

1.  Throughout the rating period prior to May 15, 2007, the Veteran's status-post excision of a ganglion cyst of the right wrist is characterized by subjective complaints of pain and limitation of motion, but without evidence of ankylosis.

2.  Throughout the rating period since May 15, 2007, the Veteran's status-post excision of a ganglion cyst of the right wrist is characterized by subjective complaints of pain and limitation of motion, but without evidence of ankylosis.

3.  Throughout the rating period prior to June 5, 2010, the Veteran's service-connected loss of the medial joint space of the right knee was productive mild instability of the right knee. 

4.  Throughout the rating period since June 5, 2010, the Veteran's service-connected loss of the medial joint space of the right knee has been productive of no more than mild instability of the right knee.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 10 percent for status-post excision of a ganglion cyst of the right wrist have been met for the period prior to May 15, 2007.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.56, 4.71a, 4.118, Diagnostic Codes 5215, 7819 (2011).

2.  The criteria for a disability rating in excess of 10 percent for status-post excision of a ganglion cyst of the right wrist have not been met for the period since May 15, 2007.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.56, 4.71a, 4.118, Diagnostic Codes 5215, 7819 (2011).

3.  The criteria are met for a rating of 10 percent for the Veteran's service-connected loss of the medial joint space of the right knee for the period prior to June 5, 2010.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2011).

4.  The criteria are not met for a rating higher than 10 percent for the Veteran's service-connected loss of the medial joint space of the right knee for the period since June 5, 2010.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the agency of original jurisdiction (AOJ) issued a notice letter in April 2007 to the Veteran.  This letter explained the evidence necessary to substantiate the Veteran's claim of entitlement to service connection and the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  In addition, the letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  The unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), and records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains the Veteran's service treatment records, reports of VA and private post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran has been examined by VA in connection with his claims; the Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issues on appeal.  The Board has also reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Legal Criteria

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as here, an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, evaluations may be "staged."  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  This, in turn, will compensate the veteran for times since the effective date of his award when his disability may have been more severe than at other times during the course of his appeal.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2011).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).


Analysis

Ganglion Cyst, Right Wrist

The RO assigned disability evaluations for the Veteran's ganglion cyst of the right wrist by analogy to 38 C.F.R. § 4.118, Diagnostic Code 7819.  See 38 C.F.R. § 4.20 (2011) (when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology, are closely analogous).  According to Diagnostic Code 7819, benign skin growths are to be rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801-7805), or impairment of function.  See 38 C.F.R. § 4.118, Diagnostic Code 7819 (2011).

The Veteran is currently assigned a noncompensable disability evaluation for the period prior to May 15, 2007 and a 10 percent disability rating thereafter, for limitation of motion of the wrist pursuant to Diagnostic Code 5215, which provides for a 10 percent rating, for either the major or minor extremity, where there is dorsiflexion of less than 15 degrees or palmar flexion limited in line with the forearm.  No higher disability rating is provided under this Code.  However, under Diagnostic Code 5214, a 30 percent disability rating is provided for favorable ankylosis of the (major) wrist, with 20 to 30 degrees dorsiflexion.  Under Diagnostic Code 5212, a 20 percent disability rating is available for impairment of the radius, of either the major or minor extremity, with nonunion in the upper half.  Diagnostic Code 5213 provides for a 20 percent rating, for either the major or minor wrist, where there is loss of pronation beyond the last quarter of arc or there is bone fusion with hand fixed near the middle of the arc or moderate pronation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5212-5215.  

Considering the rating criteria applicable to the Veteran's ganglion cyst of the right wrist, the clinical evidence of record, throughout both rating periods on appeal, does not show that the Veteran experiences limitation of pronation beyond the last quarter of arc, bone fusion with the hand fixed near the middle of arc, moderate pronation, or impairment of the radius with nonunion in the upper half.  Likewise, the Veteran does not experience ankylosis.  At the most recent VA examination, in June 2010, the Veteran had palmar flexion to 75 degrees, dorsiflexion to 45 degrees, ulnar deviation to 30 degrees, and radial deviation to 20 degrees.  Further, it is also noteworthy that the Veteran has not required any surgery since 2006 for his ganglion cyst of the right wrist, although he requires bracing and steroid injections.  There was also no evidence of incoordination, deformity, instability and giving way, effusion, or dislocation, despite reports of pain, decreased speed, and weakness.  Thus, the Board finds that the Veteran's ganglion cyst of the right wrist fits within the criteria for a 10 percent disability evaluation, but no higher, for both rating periods on appeal. 

In concluding that the Veteran is entitled to a 10 percent disability evaluation, but no higher, prior to May 15, 2007, and that the Veteran is not entitled to an increased disability evaluation for the period since May 15, 2007, the Board has also considered whether the Veteran is entitled to a higher disability evaluation for his ganglion cyst of the right wrist on the basis of functional loss due to pain pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the Veteran complains pain, weakness, and stiffness, objective evaluation indicates that the Veteran does not experience a significant loss of range of motion due to pain, fatigue, weakness, or lack of endurance due to repetitive use of his right wrist joint.  However, the fact that the Veteran experienced pain, even if experienced throughout the range of motion on examination, does not by itself warrant the a higher rating under the diagnostic codes providing ratings for limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, it is the functional limitation, i.e., the additional limitation of motion, caused by pain or the other DeLuca factors that must be considered in determining whether a higher rating is warranted, and there is no objective indication that the Veteran's symptoms result in any additional functional limitation to a degree that would support a rating in excess of the current disability ratings for his right wrist; the current disability evaluations contemplate the Veteran's complaints, as well as any limitation of motion due to pain.  


Joint Space, Right Knee

The Veteran's loss of the medial joint space of the right knee is rated as noncompensable prior to June 5, 2010 and as 10 percent disabling thereafter, pursuant to 38 U.S.C.A. § 4.71a, Diagnostic Code (DC) 5257.  According to DC 5257, a 10 percent rating is warranted for slight subluxation or lateral instability, a 20 percent rating is warranted for moderate subluxation or lateral instability and a 30 percent rating is warranted for severe subluxation or lateral instability.  

After review of the record, the Board finds that the Veteran is entitled to a rating of 10 percent, but no higher, during the entire rating period on appeal.  The objective medical evidence of record suggests that the Veteran experiences slight subluxation or lateral instability, as he has used a patellar stabilizing brace since at least 2007.  However, the medical evidence does not suggest the existence of moderate subluxation or lateral instability, as there is no evidence of laxity or instability upon physical examination.  The Board acknowledges that the record includes the Veteran's report of instability, but that the Veteran's right knee was stable to stress at the May 2007 and June 2010 examinations; the Veteran also denied experiencing instability at that time.  Nonetheless, according to a December 2007 MRI report from Kaiser Permanente, the Veteran used a brace for his knee, but reported that it did not provide him with relief from pain.  A September 2007 treatment note indicates that the Veteran had normal range of motion, without pain, effusion, deformity, laxity or erythema; alignment and patellar mobility were normal.  At the most recent, June 2010 VA examination, the Veteran's knee was stable, without evidence of subluxation, locking, incoordination, weakness, or dislocation; x-rays were likewise normal.  The evidence generally reflects of normal or no more than mild instability, and the Veteran's gait is consistently found to be normal.  In this case, the Board finds the objective evidence is more probative than the Veteran's histories, and the Board finds the Veteran's right knee disability is productive of no more than slight instability during the rating period.  

The Board has also considered whether the Veteran is entitled to an increased rating for his knee disabilities under any other Diagnostic Codes.  With regard to the criteria under Diagnostic Code 5256, there is no evidence of ankylosis of the Veteran's right knee.  Likewise, regarding Diagnostic Codes 5258 and 5259, there is no evidence of dislocation or removal of the semilunar cartilage.  Likewise, the findings do not warrant an increased evaluation under Diagnostic Codes 5260 or 5261, as there is no evidence of limitation of flexion or extension; the Veteran had full range of motion at the June 2010 VA examination.  VA considers "full" range of motion for the knee to be from 0 to 140 degrees (full extension to full flexion).  See 38 C.F.R. § 4.71, Plate II.  Further, he did not have impairment of the tibia and fibula, or genu recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258-5263.  As such, the Board does not find that the medical evidence supports a schedular rating in excess of 10 percent for the entire rating period on appeal.

The Board has also considered whether he has additional functional loss - beyond that objectively shown - due to his instability of the left knee, because of weakness, premature or excess fatigability, incoordination, etc.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Nonetheless, there is no indication in the record that his functional ability is decreased beyond the mild instability already shown on examination, even when his symptoms are most problematic.  In particular, the May 2010 VA examiner noted that there was no additional weakness, fatigability, incoordination, lack of endurance, or additional loss of motion.  As a result, his current 10 percent rating for instability is adequate compensation.

In concluding that the Veteran is entitled to a 10 percent disability evaluation, but no higher, for both rating periods on appeal, the Board has also considered whether the Veteran is entitled to a higher disability evaluation for his loss of medial joint space of the right knee on the basis of functional loss due to pain pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the Veteran complains pain and stiffness, objective evaluation indicates that the Veteran does not experience a significant loss of range of motion due to pain, fatigue, weakness, or lack of endurance due to repetitive use of his right knee.  However, the fact that the Veteran experienced pain, even throughout range of motion on examination, does not by itself warrant the a higher rating for limitation of motion.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, it is the functional limitation, i.e., the additional limitation of motion, caused by pain or the other DeLuca factors that must be considered in determining whether a higher rating is warranted, and there is no objective indication that the Veteran's symptoms result in any additional functional limitation to a degree that would support a rating in excess of the current disability ratings for his right knee; the current disability evaluations contemplate the Veteran's complaints, as well as any limitation of motion due to pain.  

Additional Considerations

The Board also considered the Veteran's statements that his right wrist and right knee disabilities are worse and that he should be granted higher ratings based, in part, on his lay statements.  To the extent that he contends that higher ratings should be assigned, the Board notes that in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Nonetheless, the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, supra ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In this regard, the Board acknowledges that, according to the Veteran's various statements, his service-connected disabilities have worsened.  The Veteran also complained of an increase in his symptoms at his VA examinations.  However, the VA examiners found that the Veteran's service-connected disabilities were as previously characterized and were productive of no more than mild effects on his activities of daily living.  Although the Veteran is competent to report his symptoms, he is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  More competent evidence concerning the nature and extent of the Veteran's service-connected disabilities were provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and clinical findings) directly address the criteria under which these disabilities are evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  

Extraschedular Considerations

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluations assigned for the Veteran's service-connected right wrist and right knee disabilities are adequate in this case; in fact, in many instances, the Veteran's assigned disability evaluation is in excess of the symptomatology demonstrated upon examination.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disabilities, as the criteria more than address the Veteran's impairments.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As there is a preponderance of the evidence against the Veteran's claims, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

A 10 percent disability rating for status-post excision of a ganglion cyst of the right wrist is granted for the entire rating period prior to May 15, 2007, subject to the laws and regulations governing the payment of VA compensation.

The claim for disability rating in excess of 10 percent for status-post excision of a ganglion cyst of the right wrist since May 15, 2007 is denied.

A 10 percent disability rating for early loss of the medial joint space of the right knee is granted for the entire rating period prior to June 5, 2010, subject to the laws and regulations governing the payment of VA compensation.

The claim for disability rating in excess of 10 percent for early loss of the medial joint space of the right knee since June 5, 2010 is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


